SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 2)1 Perpetual Energy Inc. (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 714270105 13G Page 2of 10 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Clayton H. Riddell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)þ (b)o The group of reporting persons on this Schedule 13G includes:Clayton H. Riddell, Treherne Resources Ltd., Dreamworks Investment Holdings Ltd. and Warner Investment Holdings Ltd. 3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Canadian 5 SOLE VOTING POWER NUMBER OF 163,657* SHARES 6 SHARED VOTING POWER BENEFICIALLY 30,593,323* OWNED BY 7 SOLE DISPOSITIVE POWER EACH 163,657* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 30,593,323* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 30,756,980* *Clayton H. Riddell beneficially owns 30,756,980 common shares of Perpetual Energy Inc., excluding 545,484 common shares held by his wife, Vi Riddell, as to which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Riddell disclaims beneficial ownership.Of the common shares beneficially held by Mr. Riddell, 63,657 common shares are held directly by Mr. Riddell, 3,749,837 common shares are held by Treherne Resources Ltd., over which Clayton H. Riddell has sole investment and voting control, 24,958,186 common shares are held by Dreamworks Investment Holdings Ltd., over which Clayton H. Riddell has sole investment and voting control and 1,885,300 common shares are held by Warner Investment Holdings Ltd., over which Clayton H. Riddell has sole investment and voting control.Of the common shares beneficially owned by Mr. Riddell, 100,000 are issuable pursuant to presently exercisable stock options. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*þ       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 20.9% 12 TYPE OF REPORTING PERSON* IN CUSIP No. 714270105 13G Page3 of 10 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Treherne Resources Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) þ (b) o The group of reporting persons reporting on this Schedule 13G includes:Clayton H. Riddell, Treherne Resources Ltd., Dreamworks Investment Holdings Ltd. and Warner Investment Holdings Ltd. 3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Alberta 5 SOLE VOTING POWER NUMBER OF 3,749,837* SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER EACH 3,749,837* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,749,837* *Clayton H. Riddell beneficially owns 30,756,980 common shares of Perpetual Energy Inc., excluding 545,484 common shares held by his wife, Vi Riddell, as to which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Riddell disclaims beneficial ownership.Of the common shares beneficially held by Mr. Riddell, 63,657 common shares are held directly by Mr. Riddell, 3,749,837 common shares are held by Treherne Resources Ltd., over which Clayton H. Riddell has sole investment and voting control, 24,958,186 common shares are held by Dreamworks Investment Holdings Ltd., over which Clayton H. Riddell has sole investment and voting control and 1,885,300 common shares are held by Warner Investment Holdings Ltd., over which Clayton H. Riddell has sole investment and voting control.Of the common shares beneficially owned by Mr. Riddell, 100,000 are issuable pursuant to presently exercisable stock options. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.6% 12 TYPE OF REPORTING PERSON* CO CUSIP No. 714270105 13G Page4 of 10 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Dreamworks Investment Holdings Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o The group of reporting persons reporting on this Schedule 13G includes:Clayton H. Riddell, Treherne Resources Ltd., Dreamworks Investment Holdings Ltd. and Warner Investment Holdings Ltd. 3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia 5 SOLE VOTING POWER NUMBER OF 24,958,186* SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER EACH 24,958,186* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,958,186* *Clayton H. Riddell beneficially owns 30,756,980 common shares of Perpetual Energy Inc., excluding 545,484 common shares held by his wife, Vi Riddell, as to which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Riddell disclaims beneficial ownership.Of the common shares beneficially held by Mr. Riddell, 63,657 common shares are held directly by Mr. Riddell, 3,749,837 common shares are held by Treherne Resources Ltd., over which Clayton H. Riddell has sole investment and voting control, 24,958,186 common shares are held by Dreamworks Investment Holdings Ltd., over which Clayton H. Riddell has sole investment and voting control and 1,885,300 common shares are held by Warner Investment Holdings Ltd., over which Clayton H. Riddell has sole investment and voting control.Of the common shares beneficially owned by Mr. Riddell, 100,000 are issuable pursuant to presently exercisable stock options. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 17.0% 12 TYPE OF REPORTING PERSON* CO CUSIP No. 714270105 13G Page5 of 10 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Warner Investment Holdings Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o The group of reporting persons reporting on this Schedule 13G includes:Clayton H. Riddell, Treherne Resources Ltd., Dreamworks Investment Holdings Ltd. and Warner Investment Holdings Ltd. 3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia 5 SOLE VOTING POWER NUMBER OF 1,885,300* SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER EACH 1,885,300* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,885,300* *Clayton H. Riddell beneficially owns 30,756,980 common shares of Perpetual Energy Inc., excluding 545,484 common shares held by his wife, Vi Riddell, as to which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Riddell disclaims beneficial ownership.Of the common shares beneficially held by Mr. Riddell, 63,657 common shares are held directly by Mr. Riddell, 3,749,837 common shares are held by Treherne Resources Ltd., over which Clayton H. Riddell has sole investment and voting control, 24,958,186 common shares are held by Dreamworks Investment Holdings Ltd., over which Clayton H. Riddell has sole investment and voting control and 1,885,300 common shares are held by Warner Investment Holdings Ltd., over which Clayton H. Riddell has sole investment and voting control.Of the common shares beneficially owned by Mr. Riddell, 100,000 are issuable pursuant to presently exercisable stock options. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.3% 12 TYPE OF REPORTING PERSON* CO CUSIP No. 714270105 13G Page6 of 10 Pages Item 1 (a).
